Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the amendment filed 07/01/2021.  Claims 1, 5, 8, 14, 17 and 18 have been amended. Claims 4 and 16 have been cancelled.  Claims 21 and 22 have been added.  Claims 1-3, 5-15 and 17-22 are pending and have been considered below.

Allowable Subject Matter
Claims 1-3, 5-15 and 17-22 are allowed. 

Examiner's Statement of Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
This communication warrants no examiner's reason for allowance, as Applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of Applicant's arguments filed on October 6, 2020 with respect to the claim limitations point out and make clear the reason claims are patentable over the prior art of record such as Sharifi116 et al U.S. 10,462,116), Sharifi689 U.S. 10,454,689 and Wei U.S. 2009/0019528 Al. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685.  The examiner can normally be reached on 6:30-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Friday, September 17, 2021

/FATOUMATA TRAORE/
Primary Examiner, Art Unit 2436